Citation Nr: 1535042	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected medial meniscus tear of the left knee (left knee disability).

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back disorder, claimed as chronic lower back pain.

3.  Entitlement to service connection for a back disorder, claimed as chronic lower back pain.

4.  Entitlement to service connection for impotency, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1977 and November 1990 to May 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2015 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  Following the hearing, the record was held open for a period of sixty days and during this period additional evidence was submitted, including updated VA treatment records.  In a May 2015 written statement, the Veteran and his representative waived initial RO consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


The issues of entitlement to an increased rating for a service-connected left knee disability and entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service connection for a back disorder in a May 2005 rating decision, and the Veteran did not file a timely substantive appeal or submit new and material evidence within one year.

2.  Evidence obtained since the time of the May 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.

3.  The Veteran's currently diagnosed erectile dysfunction was caused by medication for his service-connected hypertension.


CONCLUSIONS OF LAW

1. The May 2005 rating decision, which denied entitlement to service connection for a back disorder is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).  

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for a Back Disorder

The Veteran is seeking service connection for a back disorder, claimed as chronic lower back pain.  This claim was previously denied in May 2005 rating decision.  Although he initially filed a notice of disagreement, the Veteran did not submit a timely substantive appeal or new evidence within the appeal period, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Court explained this standard is intended to be a low threshold.  Id.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, although the RO already reopened this issue and considered the claim on the merits in the January 2012 rating decision, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time of the prior May 2005 rating decision, the evidence included the Veteran's service treatment records, post-service VA treatment records, and his written statements.  The RO denied the Veteran's claim for failure to establish a current disability.

Since the May 2005 rating decision, considerable new evidence has been submitted, including updated VA treatment records.  Specifically, the newly submitted evidence includes the report from a January 2012 MRI of the lumbar spine which showed L5-S1 facet arthropathy and the reviewing medical professional diagnosed lumbar facet joint hypertrophy in the Veteran's back.  Therefore, this new evidence could reasonably substantiate the reason the Veteran's claim was previously denied, failure to establish a current disability.  Accordingly, the newly submitted evidence is material.  

Because new and material evidence has been presented, the Veteran's claim for entitlement to service connection for a back disorder is reopened.  To this limited extent, his appeal is granted.

The issue of entitlement to service connection for a back disorder is addressed in the remand portion below.

Service Connection for Impotency

The Veteran is also seeking service connection for impotency, including as caused by medication for his service-connected hypertension.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.


Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition

In this case, the medical records reflect the Veteran is currently diagnosed with and prescribed medication to treat erectile dysfunction.  Therefore, the presence of a current disability is established.

During his May 2015 hearing, the Veteran testified that the possible side-effects for several of the medications he takes for his service-connected hypertension, including Amlodipine and Hydrochlorothiazide, include erectile dysfunction.  A brief internet search has confirmed that inability to hold an erection is a possible side effect of Hydrochlorothiazide.  Furthermore, in a May 2015 medical record, a VA physician opined the Veteran's current erectile dysfunction was likely related to his hypertension medication.  

Therefore, the elements for secondary service connection have been met, and the Veteran's appeal is granted.


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for a back disorder is reopened.

Entitlement to service connection for erectile dysfunction, claimed as impotency, is granted, subject to the laws and regulations governing the award of monetary benefits.




	(CONTINUED ON NEXT PAGE)

REMAND

Increased Rating for Service-Connected Left Knee

The Veteran is also seeking entitlement to a rating in excess of 10 percent for his service-connected left knee disability.  During his May 2015 hearing, the Veteran testified that his left knee disability had increased in severity, and now frequently felt like it was going to buckle, requiring him to wear a stabilizing brace.  (Hearing transcript pg 4).  The Veteran's testimony is supported by medical treatment records which reflect he wears a knee brace/stabilizer to prevent the feeling of buckling or giving way.  (See e.g. VA treatment record from May 2015).  However, during his most recent VA examination in July 2013, no instability was shown in his knees, and the examiner indicated the Veteran did not use any assistive devices, including a knee brace.  Therefore, because the evidence suggests the Veteran's service-connected left knee condition has worsened since his last examination, remand for an additional examination is required.

Service Connection for a Back Disorder

The Veteran is also seeking service connection for a back disorder.  The Veteran has consistently asserted that his current back condition is due to his service-connected left knee disability.  His assertions are supported by the medical evidence which suggests the Veteran's knee disorder "may be exacerbating his low back pain."  (VA treatment record August 2011).  The January 2012 VA examiner opined the Veteran's current back disorder was not directly caused by his left knee pain.  However, this examiner did not provide any opinion as to whether the Veteran's service-connected left knee disability aggravated his back disorder.  Accordingly, remand for an addendum opinion is required.

Finally, the evidence suggests the Veteran continues to receive medical treatment at a VA medical facility regarding all of the issues on appeal.  Accordingly, all available VA medical records since May 2015 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  First, obtain all available medical records from the VA medical facility in Nashville since May 2015 and associate them with the claims file.

2.  After obtaining all available VA treatment records, provide the Veteran with a VA examination to evaluate the nature and severity of his current left knee disability.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  The examiner should also specifically address the Veteran's lay statements regarding feelings of buckling and requiring the use of stabilizing knee brace.

3.  Return the Veteran's claims file to the January 2012 VA examiner, if available, or to an equally as qualified medical professional.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed. Considering the evidence of record, including the VA orthopedic surgeon consult report from August 31, 2011, the examiner is asked to address the following question:

Is at as likely as not (50 percent or greater) that the Veteran's current back disorder was aggravated (permanently increase in severity) by his service-connected left knee disability?

4.  Then, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


